Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Applicant recites “a controllable screw pump for supplying lubricant oil to a combustion engine … the screw spindles being driven by the combustion engine” Since the combustion engine has not been positively recited, the Office considers that the combustion is merely a working environment for the screw pump.  If the applicant considers that the engine is a required part for the recited system, the engine must be positively recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,929,161 to Aoki .
In Reference to Claim 8
Aoki discloses a controllable screw pump for supplying lubrication oil to a combustion engine, comprising: a pump housing with a spindle chamber as well as a pump inlet (Fig. 3, annotated by the examiner) and a pump outlet (Fig. 3, annotated by the examiner) communicating with the spindle chamber; at least two screw spindles (Fig. 3, annotated by the examiner) rotatably accommodated in the spindle chamber, the screw spindles being driven by the combustion engine; wherein inside the pump housing, a throttle chamber (Fig. 3, annotated by the examiner) and a control chamber (Fig. 3, annotated by the examiner) are provided, which are in contact with the lubrication oil to be conveyed; wherein the throttle chamber is situated between the pump inlet (As showed in Fig. 3) and the spindle chamber, and the throttle chamber includes a throttle valve (Fig. 3, annotated by the examiner), via which a flow cross-section of a delivery flow is settable, the control chamber is arranged in parallel to the spindle chamber with reference to a displacement of valve (As showed in Fig. 3)
the control chamber includes a hydraulic regulating valve with a piston (Fig. 3, annotated by the examiner) that responds to a hydraulic control pressure inside the control chamber; and a valve body (Fig. 3, annotated by the examiner) of the throttle valve is coupled with the piston (Fig. 3, annotated by the examiner) of the hydraulic regulating valve.
the valve body of the throttle valve and the piston of the hydraulic regulating valve are seated on a common valve stem (Fig. 3, annotated by the examiner)

    PNG
    media_image1.png
    664
    667
    media_image1.png
    Greyscale

In Reference to Claim 9
Aoki discloses a displacement of the valve body of the throttle valve is arranged in parallel to the spindle chamber (As showed in Fig. 3), and a valve seat (Fig. 3, annotated by the examiner) of the throttle valve is provided at a mouth of the pump inlet into the throttle chamber.
In Reference to Claim 12
Aoki discloses the control chamber comprises two hydraulic connections for introducing two hydraulic control pressures that act on opposing sides of the piston of the hydraulic regulating valve. (Fig. 3, annotated by the examiner)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of US Patent 5,447,062 to Kopl et al (Kopl)
In Reference to Claim 11
Aoki discloses the screw pump comprising screw rotor 14
Aoki does not teach the detail of the screw rotor.
Kopl teaches the screw pump comprises two screw spindles (Fig. 2, 8), wherein a cross-section of the spindle chamber is formed by two overlapping circle radii, and a cross-section of the control chamber is situated in the area of an intersection axis of an overlap of the circle radii next to the spindle chamber. (As showed in Fig. 2)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Aoki to incorporate teachings from Kopl.  Doing so, would result in rotor design of Kopl being used to replace the rotor of Aoki, since Kopl teaches rotor design which can accurately deliver the volume (Col. 1, Line 15-30)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of US Patent 6,095,763 to Bodzak et al (Bodzak).
In Reference to Claim 13
Aoki discloses the throttle valve with the piston.
Aoki does not teach a spring.
Bodzak teaches a spring (Fig. 3, 37) used in the throttle at the suction port of a pump.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Aoki to incorporate teachings from Bodzak.  Doing so, would result in a spring being used in the check valve of Aoki, positioned between the piston and the housing.  Both inventions of Aoki and Bodzak solve the same problem, applying a check valve at the inlet of the pump for flow control, Bodzak teaches a method of providing a sealing force between the valve and the valve seat.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,666,672 to Steffens, US Patent 4,452,043 to Wallace, US Patent 10,648,473 to Fredrich, US Patent 5,540,558 to Harden, US Patent Publication 2005/0089432 to Truyens et al, US Patent 6,095,763 to Bodzak et al.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/21/22